DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 01/12/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding Claim 1, The instant claims recites limitation “receiving a first design for conductive bumps, wherein the conductive bumps in the first design are on a first surface of an interposer, the conductive bumps in the first design having a same cross-section area…………a first group of conductive bumps  in a first region of the first surface, the first region having a first bump pattern density ; and a second group of conductive bumps in a second region of the first surface , the second region having a second bump pattern density lower than the first bump pattern density of the first region” is not clear because  conductive bumps having a same cross-section area meant by same width or same length or same density is not defined .  In addition, if first design having a same cross section area as described, then it not clear how the second bump pattern density lower than the first bump pattern density of the first region. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Regarding Claim 21, The instant claims recites limitation “the conductive bumps in the first design having a same cross-section area, the conductive bumps  in the first design include a first group of conductive bumps in a first region of a first side of the interposer and include a second group of conductive bumps in a second region of the first side of the interposer, wherein the first group of conductive bumps has a first bump pattern density within a first pre-determined range, the second group of conductive bumps has a second bump pattern density within a second pre-determined range, and the first bump pattern  density is higher than the second bump pattern density” is conductive bumps having a same cross-section area meant by same width or same length or same density is not defined .  In addition, if first design having a same cross section area as described, then it not clear how the first bump pattern density is higher than the second bump pattern density. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Regarding Claim 27, The instant claims recites limitation “modifying a first design for conductive bumps into a second design for the conductive bumps, wherein the conductive bumps in the first design have a same cross- section area and are on a first side of an interposer…. wherein the first bump pattern density is higher than the second bump pattern density” is not clear because conductive bumps having a same cross-section area meant by same width or same length or same density is not defined.  In addition, if first design having a same cross section area as described, then it not clear how the first bump pattern density is higher than the second bump pattern density. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Claims 2-12, 22-26 and 28-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claims 1, 21 and 27.


Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 7, 12, 22 and 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang et al (US 2019/0109117 A1; hereafter Fang).

Regarding claim 1, Fang discloses a method comprising:
receiving a first design for conductive bumps (Fig 3F, electrical contact 12/14, Para [ 0026]), wherein the conductive bumps (Fig 3F, electrical contact 12/14) in the first design are on a first surface of an interposer (interposer B1, Para [0051]) the conductive 
a first group of conductive bumps (14) in a first region of the first surface, the first region having a first bump pattern density (14); and a second group of conductive bumps in a second region of the first surface (12), the second region having a second bump pattern density (12) lower than the first bump pattern density of the first region (14); forming a second design ( Fig 3F) for the conductive bumps by modifying the first design ( Fig 3G), wherein modifying the first design ( Fig 3G) comprises modifying a cross-section area of the second group of conductive bumps (12) in the second region (Fig 3G ) ; and forming the conductive bumps (Fig 3F, electrical contact 12/14) on the first surface of the interposer  (interposer B1, Para [0051]) in accordance with the second design ( Fig 3G), wherein after being formed, the first group of conductive bumps (14) and the second group of conductive bumps (12) have different cross-section areas ( Fig 3G).

Regarding claim 2, Fang discloses the method of claim 1, Fang further discloses wherein a size of the first group of conductive bumps (14) remain unchanged between the first design (Fig 3G, element 14, Para [0026]) and the second design (Fig 3G, element 14).

Regarding claim 7, Fang discloses the method of claim 1, Fang further discloses wherein the conductive bumps in the first design further comprises a third group of conductive bumps (electrical contacts 24, Para [0026]) in a third region of the first 

Regarding claim 12, Fang discloses the method of claim 1, Fang further discloses further comprising attaching a substrate (carrier CR, Para [ 0051]) to the conductive bumps (14/12) of the interposer (interposer B1).

Regarding claim 21, Fang discloses a method comprising: 
receiving a first design (Fig 3F, electrical contact 12/14, Para [ 0026]), the first design comprising conductive bumps  (Fig 3F, electrical contact 12/14, Para [ 0026]) on an interposer (interposer B1, Para [0051]), the conductive bumps (Fig 3F, electrical contact 12/14, Para [ 0026])  in the first design having a same cross-section area (Fig 3F, electrical contact 12/14), the conductive bumps (Fig 3F, electrical contact 12/14, Para [ 0026])  in the first design include a first group of conductive bumps (14) in a first region of a first side of the interposer (interposer B1, Para [0051]) and include a second group of conductive bumps (12) in a second region of the first side of the interposer (interposer B1, Para [0051]), wherein the first group of conductive bumps (14) has a first bump pattern density within a first pre-determined range (14), the second group of conductive bumps (12) has a second bump pattern density within a second pre-determined range (12), and the first bump pattern (14) density is higher than the second bump pattern density (12); modifying the first design  ( Fig 3G)to form a second design  ( Fig 3G) for the conductive bumps(Fig 3F, electrical contact 12/14) by increasing a cross-section area of the second group of conductive bumps (Fig 3F, electrical contact 

Regarding claim 22, Fang discloses the method of claim 21, Fang further discloses wherein after being formed, the first group of conductive bumps (14) and the second group of conductive bumps (12) have different cross- section areas ( Fig 3G)

Regarding claim 27, Fang discloses a method comprising: 
modifying a first design for conductive bumps  (Fig 3F, electrical contact 12/14, Para [ 0026]) into a second design for the conductive bumps ( Fig 3G, electrical contact 12/14), wherein the conductive bumps in the first design have a same cross- section area  (Fig 3F, electrical contact 12/14, Para [ 0026]) and are on a first side of an interposer (interposer B1, Para [0051]), wherein the conductive bumps  ( Fig 3G, electrical contact 12/14) of the first design comprise : 
a first group of conductive bumps (14) in a first region of the first side of the interposer (interposer B1, Para [0051])  and having a first bump pattern density (14); and a second group of conductive bumps (12) in a second region of the first side of the interposer  (interposer B1, Para [0051]) and having a second bump pattern density (12), wherein the first bump pattern density (14) is higher than the second bump pattern density (12); and wherein modifying the first design comprises increasing a cross-section area of the second group (12) of conductive bumps in the second region (12); and forming the 

Regarding claim 28, Fang discloses the method of claim 27, Fang further discloses wherein a cross-section area of the first group of conductive bumps (14) remain unchanged between the first design and the second design  ( Fig 3G, electrical contact14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.